      Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 1 of 7. PageID #: 66



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

SARAH ANGELES, individually and on              :   CASE NO. 5:19-cv-00503
behalf of all others similarly situated,        :
                                                :   JUDGE ADAMS
       Plaintiff,                               :
                                                :
v.                                              :
                                                :   DEFENDANT FIRSTCREDIT INC.’S
FIRSTCREDIT INC., et al.,                       :   ANSWER TO PLAINTIFF’S CLASS
                                                :   ACTION COMPLAINT
       Defendants.                              :


       Now comes Defendant FirstCredit Inc. (“FirstCredit”), by and through undersigned

counsel, and for its Answer to Plaintiff Sarah Angeles’ (“Plaintiff”) Class Action Complaint

(“Complaint”), states as follows:

                     INTRODUCTION/PRELIMINARY STATEMENT

1.     Paragraph 1 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
       required. To the extent a response is required, FirstCredit is without knowledge or
       information sufficient to form a belief as to the truth of the allegations set forth in
       Paragraph 1 of Plaintiff’s Complaint, and therefore denies the same.

2.     Paragraph 2 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
       required. To the extent a response is required, FirstCredit is without knowledge or
       information sufficient to form a belief as to the truth of the allegations set forth in
       Paragraph 2 of Plaintiff’s Complaint, and therefore denies the same.

                                JURISDICTION AND VENUE

3.     Paragraph 3 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
       required. To the extent a response is required, FirstCredit admits that this Court has
       jurisdiction over claims arising under federal law but is without knowledge or
       information sufficient to form a belief as to the truth of the remaining allegations set forth
       in Paragraph 3 of Plaintiff’s Complaint, and therefore denies the same.

4.     Paragraph 4 of Plaintiff’s Complaint sets forth a legal conclusion to which no response is
       required. To the extent a response is required, FirstCredit is without knowledge or
       information sufficient to form a belief as to the truth of the allegations set forth in
       Paragraph 4 of Plaintiff’s Complaint, and therefore denies the same.
      Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 2 of 7. PageID #: 67



                                NATURE OF THE ACTION

5.    FirstCredit admits that Plaintiff’s Complaint attempts to state class action claims against
      it under the Fair Debt Collection Practices Act (“FDCPA”). Further answering,
      FirstCredit denies the remaining allegations set forth in Paragraph 5 of Plaintiff’s
      Complaint to the extent they allege or imply wrongdoing by FirstCredit or that there are
      any viable claims or class claims against FirstCredit.

6.    FirstCredit admits that Plaintiff’s Complaint prays for damages and declaratory relief.
      Further answering, FirstCredit denies the remaining allegations set forth in Paragraph 6
      of Plaintiff’s Complaint to the extent they allege or imply wrongdoing by FirstCredit or
      that there are any viable claims or class claims against FirstCredit.

                                           PARTIES

7.    FirstCredit is without knowledge or information sufficient to form a belief as to the truth
      of the allegations set forth in Paragraph 7 of Plaintiff’s Complaint, and therefore denies
      the same.

8.    Paragraph 8 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
      required. To the extent a response is required, FirstCredit admits that it is located at 3250
      West Market Street, Suite 304, Akron, Ohio 44333 and that, under certain circumstances,
      it may fall under the definition of “debt collector” as that term is defined in the FDCPA.
      Further answering, FirstCredit is without knowledge or information sufficient to form a
      belief as to the truth of the remaining allegations set forth in Paragraph 8 of Plaintiff’s
      Complaint, and therefore denies the same.

9.    FirstCredit admits that it is a corporation and that, under certain circumstances, it may fall
      under the definition of “debt collector” as that term is defined in the FDCPA. Further
      answering, FirstCredit is without knowledge or information sufficient to form a belief as
      to the truth of the remaining allegations set forth in Paragraph 9 of Plaintiff’s Complaint,
      and therefore denies the same.

10.   FirstCredit is without knowledge or information sufficient to form a belief as to the truth
      of the allegations set forth in Paragraph 10 of Plaintiff’s Complaint, and therefore denies
      the same.

                                  CLASS ALLEGATIONS

11.   FirstCredit denies the allegations set forth in Paragraph 11 of Plaintiff’s Complaint to the
      extent they allege or imply wrongdoing by FirstCredit or that there are any viable claims
      or class claims against FirstCredit. Further answering, FirstCredit is without knowledge
      or information sufficient to form a belief as to the truth of the remaining allegations set
      forth in Paragraph 11 of Plaintiff’s Complaint, and therefore denies the same.
      Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 3 of 7. PageID #: 68



12.   FirstCredit denies the allegations set forth in Paragraph 12 of Plaintiff’s Complaint, and
      all subparts thereof, to the extent they allege or imply wrongdoing by FirstCredit or that
      there are any viable claims or class claims against FirstCredit. Further answering,
      FirstCredit is without knowledge or information sufficient to form a belief as to the truth
      of the remaining allegations set forth in Paragraph 12 of Plaintiff’s Complaint, and all
      subparts thereof, and therefore denies the same.

13.   FirstCredit denies the allegations set forth in Paragraph 13 of Plaintiff’s Complaint to the
      extent they allege or imply wrongdoing by FirstCredit or that there are any viable claims
      or class claims against FirstCredit. Further answering, FirstCredit is without knowledge
      or information sufficient to form a belief as to the truth of the remaining allegations set
      forth in Paragraph 13 of Plaintiff’s Complaint, and therefore denies the same.

14.   FirstCredit denies the allegations set forth in Paragraph 14 of Plaintiff’s Complaint to the
      extent they allege or imply wrongdoing by FirstCredit or that there are any viable claims
      or class claims against FirstCredit. Further answering, FirstCredit is without knowledge
      or information sufficient to form a belief as to the truth of the remaining allegations set
      forth in Paragraph 14 of Plaintiff’s Complaint, and therefore denies the same.

15.   FirstCredit denies the allegations set forth in Paragraph 15 of Plaintiff’s Complaint.

16.   FirstCredit denies the allegations set forth in Paragraph 16 of Plaintiff’s Complaint.

17.   FirstCredit denies the allegations set forth in Paragraph 17 of Plaintiff’s Complaint, and
      all subparts thereof.

18.   FirstCredit denies the allegations set forth in Paragraph 18 of Plaintiff’s Complaint.

19.   Paragraph 19 of Plaintiff’s Complaint sets forth allegations to which no response is
      required. To the extent a response is required, FirstCredit denies the allegations set forth
      in Paragraph 19 of Plaintiff’s Complaint to the extent they allege or imply wrongdoing by
      FirstCredit or that there are any viable claims or class claims against FirstCredit. Further
      answering, FirstCredit is without knowledge or information sufficient to form a belief as
      to the truth of the remaining allegations set forth in Paragraph 19 of Plaintiff’s
      Complaint, and therefore denies the same.

                                FACTUAL ALLEGATIONS

20.   All allegations incorporated by reference in Paragraph 20 of Plaintiff’s Complaint are
      admitted and denied in the same manner and to the same extent as said allegations are
      otherwise admitted and denied herein.

21.   FirstCredit is without knowledge or information sufficient to form a belief as to the truth
      of the allegations set forth in Paragraph 21 of Plaintiff’s Complaint, and therefore denies
      the same.
      Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 4 of 7. PageID #: 69



22.   FirstCredit is without knowledge or information sufficient to form a belief as to the truth
      of the allegations set forth in Paragraph 22 of Plaintiff’s Complaint, and therefore denies
      the same.

23.   Paragraph 23 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
      required. To the extent a response is required, FirstCredit is without knowledge or
      information sufficient to form a belief as to the truth of the allegations set forth in
      Paragraph 23 of Plaintiff’s Complaint, and therefore denies the same.

24.   Paragraph 24 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
      required. To the extent a response is required, FirstCredit is without knowledge or
      information sufficient to form a belief as to the truth of the allegations set forth in
      Paragraph 24 of Plaintiff’s Complaint, and therefore denies the same.

25.   FirstCredit admits that accounts in Plaintiff’s name were placed with it for collection.
      Further answering, FirstCredit is without knowledge or information sufficient to form a
      belief as to the truth of the remaining allegations set forth in Paragraph 25 of Plaintiff’s
      Complaint, and therefore denies the same.

26.   FirstCredit admits that, under certain circumstances, it may fall under the definition of
      “debt collector” as that term is defined in the FDCPA. Further answering, FirstCredit is
      without knowledge or information sufficient to form a belief as to the truth of the
      remaining allegations set forth in Paragraph 26 of Plaintiff’s Complaint, and therefore
      denies the same.

                         Violation – March 9, 2018 Collection Letter

27.   FirstCredit states that the document attached to Plaintiff’s Complaint as Exhibit A speaks
      for itself. Further answering, FirstCredit denies the remaining allegations set forth in
      Paragraph 27 of Plaintiff’s Complaint.

28.   FirstCredit states that the document attached to Plaintiff’s Complaint as Exhibit A speaks
      for itself. Further answering, FirstCredit denies the remaining allegations set forth in
      Paragraph 28 of Plaintiff’s Complaint.

29.   FirstCredit denies the allegations set forth in Paragraph 29 of Plaintiff’s Complaint to the
      extent they allege or imply wrongdoing by FirstCredit. Further answering, FirstCredit is
      without knowledge or information sufficient to form a belief as to the truth of the
      remaining allegations set forth in Paragraph 29 of Plaintiff’s Complaint, and therefore
      denies the same.

30.   FirstCredit denies the allegations set forth in Paragraph 30 of Plaintiff’s Complaint.

31.   FirstCredit denies the allegations set forth in Paragraph 31 of Plaintiff’s Complaint.
       Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 5 of 7. PageID #: 70



32.     FirstCredit denies the allegations set forth in Paragraph 32 of Plaintiff’s Complaint.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

33.     All allegations incorporated by reference in Paragraph 33 of Plaintiff’s Complaint are
        admitted and denied in the same manner and to the same extent as said allegations are
        otherwise admitted and denied herein.

34.     FirstCredit denies the allegations set forth in Paragraph 34 of Plaintiff’s Complaint.

35.     Paragraph 35 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
        required. To the extent a response is required, FirstCredit is without knowledge or
        information sufficient to form a belief as to the truth of the allegations set forth in
        Paragraph 35 of Plaintiff’s Complaint, and therefore denies the same.

36.     FirstCredit denies the allegations set forth in Paragraph 36 of Plaintiff’s Complaint, and
        all subparts thereof.

37.     FirstCredit denies the allegations set forth in Paragraph 37 of Plaintiff’s Complaint.

                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

38.     All allegations incorporated by reference in Paragraph 38 of Plaintiff’s Complaint are
        admitted and denied in the same manner and to the same extent as said allegations are
        otherwise admitted and denied herein.

39.     FirstCredit denies the allegations set forth in Paragraph 39 of Plaintiff’s Complaint.

40.     Paragraph 40 of Plaintiff’s Complaint sets forth legal conclusions to which no response is
        required. To the extent a response is required, FirstCredit is without knowledge or
        information sufficient to form a belief as to the truth of the allegations set forth in
        Paragraph 40 of Plaintiff’s Complaint, and therefore denies the same.

41.     FirstCredit denies the allegations set forth in Paragraph 41 of Plaintiff’s Complaint, and
        all subparts thereof.

42.     FirstCredit denies the allegations set forth in Paragraph 42 of Plaintiff’s Complaint.

43.     Paragraph 43 of Plaintiff’s Complaint sets forth a jury demand to which no response is
        required. To the extent a response is required, FirstCredit denies the allegations set forth
       Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 6 of 7. PageID #: 71



       in Paragraph 43 of Plaintiff’s Complaint to the extent they allege or imply wrongdoing by
       FirstCredit or that there are any viable claims or class claims against FirstCredit.

44.    FirstCredit specifically denies all other allegations set forth in Plaintiff’s Complaint that
       are not otherwise specifically admitted or denied herein.

       WHEREFORE, FirstCredit respectfully requests that this Honorable Court dismiss

Plaintiff’s Complaint at Plaintiff’s cost, and that FirstCredit be awarded its reasonable attorneys’

fees and costs as provided for under applicable law.

                                    AFFIRMATIVE DEFENSES

1.     FirstCredit affirmatively alleges, in the alternative, that Plaintiff’s Complaint fails to state
       a claim upon which relief may be granted.

2.     FirstCredit affirmatively alleges, in the alternative, that Plaintiff lacks standing to bring
       one or more of the claims alleged in Plaintiff’s Complaint.

3.     FirstCredit affirmatively alleges, in the alternative, that claims alleged in Plaintiff’s
       Complaint may be barred by the doctrines of waiver, estoppel, laches, and/or unclean
       hands.

4.     FirstCredit affirmatively alleges, in the alternative, that Plaintiff may have failed to join
       all parties proper, necessary, and indispensable for a just adjudication of the captioned
       matter.

5.     FirstCredit affirmatively alleges, in the alternative, that any violation of law by
       FirstCredit, which is specifically denied, was not intentional and resulted from a bona
       fide error notwithstanding the maintenance of procedures reasonably adapted to avoid
       any such error.

6.     FirstCredit affirmatively alleges, in the alternative, that it did not make any false or
       misleading representations to Plaintiff or anyone else.

7.     FirstCredit affirmatively alleges, in the alternative, that Plaintiff did not rely on any
       alleged false or misleading representations by FirstCredit, which are specifically denied.

8.     FirstCredit affirmatively alleges, in the alternative, that any alleged false or misleading
       representations by FirstCredit, which are specifically denied, were not material.

9.     FirstCredit affirmatively alleges, in the alternative, that if it performed any wrongful acts,
       which is specifically denied, such acts were not performed knowingly, purposely, with
       malicious purpose, in bad faith, intentionally, recklessly, willfully, or wantonly.
       Case: 5:19-cv-00503-JRA Doc #: 11 Filed: 05/01/19 7 of 7. PageID #: 72




10.    FirstCredit affirmatively alleges, in the alternative, that Plaintiff has not suffered any
       compensable damages as a result of its actions.

11.    FirstCredit affirmatively alleges, in the alternative, that Plaintiff has failed to mitigate her
       damages, if any.

12.    FirstCredit affirmatively alleges, in the alternative, that if Plaintiff was injured or
       damaged, such injury or damage was caused by the sole actions of Plaintiff or third
       parties over whom FirstCredit has no control, right to control, responsibility, or reason to
       anticipate.

13.    FirstCredit respectfully reserves the right to assert any additional affirmative defenses
       that may be revealed during the course of these proceedings.

                                                Respectfully submitted,

                                                SURDYK, DOWD & TURNER CO., L.P.A.


                                                /s/David B. Shaver
                                                Jeffrey C. Turner (0063154)
                                                David B. Shaver (0085101)
                                                8163 Old Yankee Street, Suite C
                                                Dayton, Ohio 45458
                                                (937) 222-2333 | (937) 222-1970 (fax)
                                                jturner@sdtlawyers.com
                                                dshaver@sdtlawyers.com
                                                Counsel for Defendant



                                 CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the foregoing, along with this

Certificate of Service, was filed this 1st day of May, 2019, via the Clerk’s CM/ECF system which

will provide notice to all counsel of record.



                                                /s/David B. Shaver
                                                David B. Shaver (0085101)
